Citation Nr: 0917276	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left shoulder dislocation.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision by which 
the RO denied entitlement to service connection for low back 
pain and shin splints and granted service connection for a 
left shoulder disability.  Regarding the latter, the Veteran 
is contesting the initial evaluation assigned.  The Board 
notes that RO assigned a noncompensable evaluation to the 
service-connected left shoulder disability but granted an 
increased rating of 20 percent during the pendency of the 
appeal effective the date of claim.  Although each increase 
represents a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, the matter of entitlement 
to an increased rating for the service-connected left 
shoulder disability continues before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from an 
identified low back disability.

2.  A chronic disability manifested by shin splints is not 
currently shown.  

3.  The Veteran's service-connected left shoulder dislocation 
is manifested by no more than some limitation of motion, 
pain, and occasional limitation of activity.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Shin splints were not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left shoulder dislocation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.71a, Diagnostic Code 5299-5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in June 2003 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Since the Board has concluded 
that the preponderance of the evidence is against the claims 
of service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  
Nevertheless, notice consistent with the Court's holding in 
Dingess was provided in July and October 2006.  

The Board observes that the Court recently issued a decision 
in the case of Velazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, discussion 
of its provisions is not required herein.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examinations were provided regarding the 
service connection claims on appeal.  Examinations are not 
necessary because there is no competent evidence of any 
disability underlying the low back pain claim and no 
competent diagnosis of shin splints.  In other words, element 
(1) of the McClendon analysis has not been met.  Id., 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and arranged for a VA medical examination 
regarding the service-connected left shoulder disability.  
The Veteran submitted no evidence and has identified no 
evidence that he wished VA to secure on his behalf.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Low back pain 

The service treatment records contain no mention of 
complaints or findings relevant to the low back.  In his 
notice of disagreement and again when perfecting his appeal, 
the Veteran maintained that he suffered from constant low 
back pain.  He has, however, identified no post-service 
treatment for the low back and provided no information 
regarding where VA might locate medical records pertinent 
thereto.  In short, the record contains no post-service 
medical evidence regarding the low back.

As the record stands, therefore, there is no evidence of an 
identifiable low back disability.  Indeed, the Veteran 
maintains that he suffers from pain in the lumbar region but 
does not point to any specific disability of the low back.  
Pain alone is an insufficient basis for the granting of 
service connection.  See Sanchez-Benitez, supra.  Moreover, a 
necessary if not sufficient, basis for the granting of 
service connection is the presence of a current disability.  
See, e.g., Gilpin, supra.  The evidence does not show, and 
the Veteran does not assert, the presence of an actual 
disability of the low back.  Because the Veteran claims pain 
of the low back and the record points to no particular 
disability of the low back, service connection for the 
alleged low back pain is denied.  Id.; 38 C.F.R. § 3.303; 
Sanchez-Benitez, supra.


The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but in the absence of any sign of an identified 
low back disability, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Shin splints

The Board has reviewed the service treatment records, which 
are devoid of any mention of shin splints.  The Veteran has 
identified no post-service medical treatment for shin 
splints.  The only evidence of shin splints, therefore, 
consists of the Veteran's own assertions regarding their 
presence.

The Veteran is considered competent to provide evidence 
regarding his perceived symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, 
however, competent to provide testimony regarding the 
existence or the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Because the Veteran is not shown 
to posses any medical expertise, his assertions regarding the 
existence of shin splints that are related to service do not 
constitute competent medical evidence upon which the Board 
may rely.  Id.

As there is no competent medical evidence of the presence of 
shin splints that are related to service, service connection 
for shin splints must be denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but in the absence of any competent diagnosis of 
shin splints that are related to service, there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected left shoulder dislocation has 
been rated by the RO under the provisions of Diagnostic Code 
5299-5201.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

Diagnostic Code 5201 provides a 20 percent disability rating 
for limitation of motion of the arm at the shoulder level 
(minor shoulder); a 20 percent disability rating for 
limitation of motion of the arm midway between the side and 
shoulder level (minor shoulder); and a 30 percent disability 
rating for limitation of motion of the arm to 25 degrees from 
the side (minor shoulder).  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2008).

On VA examination in August 2006, the Veteran reported left 
shoulder pain, stiffness, episodes of dislocation, and 
swelling.  Left shoulder forward flexion was from zero to 80 
degrees with pain beginning at 40 degrees, left shoulder 
abduction was from zero to 60 degrees with pain beginning at 
40 degrees, internal rotation was from zero to 90 degrees 
with pain beginning at 60 degrees, and external rotation was 
from zero to 45 degrees with pain beginning at 45 degrees.  
The Veteran indicated that the left upper extremity was his 
minor extremity.  An X-ray study of the left shoulder 
revealed no sign of arthritis or old fractures.  The examiner 
indicated that the Veteran's left shoulder disability caused 
significant occupational problems due to upper extremity pain 
and decreased motion.  Specifically, the left shoulder 
disability rendered chores difficult as well as exercise and 
sports.  The Veteran was unable to carry a newborn.  When 
facing difficulty due to the left shoulder, the Veteran was 
able to return to normal function with assistance.

Based on the foregoing evidence the Board cannot grant a 30 
percent evaluation under Diagnostic Code 5201 because the 
Veteran can raise his left upper extremity beyond 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board observes that there is no other potentially 
applicable provision that is applicable to the Veteran's 
service-connected left shoulder disability.  Diagnostic Code 
5200 is inapplicable because it entails ankylosis, and none 
was identified in the Veteran's left shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  Diagnostic Code 5202 
(impairment of the humerus) and Diagnostic Code 5203 
(impairment of the clavicle or scapula) do not offer ratings 
beyond 20 percent for the minor upper extremity, unless there 
is evidence of fibrous union of the humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202 and 5203.  Fibrous union of 
the humerus has not been shown.  The Veteran, therefore, 
would not benefit from their application.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under the foregoing 
provisions because it is not clear that functional loss due 
to pain and weakness causes additional disability beyond that 
reflected on range of motion measurements.  Indeed, the 
effects of pain on motion were contemplated and considered 
when the 20 percent rating was assigned.  Even with his 
complaints of pain, there is simply no evidence showing that 
there is limitation of motion of the left shoulder to 25 
degrees.  Forward flexion and abduction were both to 40 
degrees with pain.  Further, despite the fact that weakness 
has been shown, the Veteran was able to function with 
assistance. 

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left shoulder is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
left shoulder with the established criteria found in the 
rating schedule for disabilities of the arm/shoulder shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers loss of range of motion and 
dislocations.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his left shoulder.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that his left shoulder 
disability itself markedly impacted his ability to perform 
his job.  While he reports that it hinders his ability to 
perform some actions, the Veteran does not report absences 
from work due to his shoulder.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for shin splints is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left shoulder dislocation is denied.



____________________________________________ 
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


